DeVORE, J.,
dissenting.
Upon reflection, this should not be seen to be a close case, let alone one in which a constitutional violation is the conclusion. Such a conclusion is contrary to State v. Backstrand, 354 Or 392, 313 P3d 1084 (2013), State v. Highley, 354 Or 459, 313 P3d 1068 (2013), and State v. Anderson, 354 Or 440, 313 P3d 1113 (2013).
We know from Backstrand that “[w]hat distinguishes a seizure (either a stop or an arrest) from a constitutionally insignificant police-citizen encounter ‘is the imposition, either by physical force or through some “show of authority,” of some restraint on the individual’s liberty.’” Backstrand, 354 Or at 399 (quoting State v. Ashbaugh, 349 Or 297, 309, 244 P3d 360 (2010)). In order to be deemed a seizure, “what is required is a show of authority by which, through words or action, the officer’s conduct reasonably conveys that the officer is exercising his or her authority to significantly restrain the citizen’s liberty or freedom of movement.” Id. at 402 (emphasis added).
We know that “‘verbal inquiries [by officers] are not * * * seizures.’” Id. at 403 (quoting State v. Rodgers/Kirkeby, 347 Or 610, 622, 227 P3d 695 (2010)). As the majority recognizes, something more than simply questioning a person is needed to suggest a seizure. “The ‘something more’ can *290be such things as the content or manner of questioning, or the accompanying physical acts by the officer, if those added factors would reasonably be construed as a ‘threatening or coercive’ show of authority requiring compliance with the officer’s request.” Id. at 403 (quoting Ashbaugh, 349 Or at 317 (emphasis added)).
In this regard, it is not enough to suggest a seizure simply because a person may surmise that an officer is probing whether the person might have some connection to suspicious activities. Thus, it was insufficient to suggest a seizure in Anderson when the officer “conveyed possible suspicion that [a] driver and defendant could be involved in criminal activity related to [an] apartment” that was being searched. Anderson, 354 Or at 453. Such unexpressed or indirect suspicion is to be distinguished from a “continuation of investigatory activities,” after an initial identification check, with pointed questioning of the defendant about illegal activities. Backstrand, 354 Or at 411-12, 416 (citing State v. Hall, 339 Or 7, 19, 115 P3d 908 (2005), and State v. Painter, 296 Or 422, 424-25, 676 P2d 309 (1984)).
We know that no violation of Article I, section 9, of the Oregon Constitution occurs so “long as the officer does no more than seek the individual’s cooperation through non-coercive questioning and conduct. A request for identification, in and of itself, is not a seizure. Nor is an officer’s act of checking the validity of that identification, in and of itself, a seizure.” Id. at 417. A person “can expect that the officer will do something with that identification, such as seek to verify the person’s identity or status.” Highley, 354 Or at 470. That the officer retains the identification for a reasonable time while doing so does not “transform a noncoercive encounter into one in which the individual’s liberty is significantly restrained through an exercise of coercive police authority.” Id.
If all that is true, then why would the encounter in this case be seen as a coercive encounter with a show of force that “significantly” restricts defendant’s liberty? The majority cannot point to Officer Lewelling’s request for defendant’s identification, nor the time it took to step to the rear of the van, call in to verify information from defendant’s Oregon *291ID card, and wait for a response from dispatch while talking to R, defendant’s passenger.1 What the majority identifies are four circumstances, which alone or collectively, should fail to constitute a seizure.
The majority is influenced first by location. Defendant was outside R’s residence, sitting in R’s van, which was parked in R’s driveway. The majority emphasizes that it was “private residential property.” 286 Or App at 281. It is certainly true that the Supreme Court in Backstrand quoted a statement that “‘law enforcement officers remain free to approach persons on the street or in public places, seek their cooperation or assistance, request or impart information, or question them without being called upon to articulate a certain level of suspicion in justification if a particular encounter proves fruitful.’” Backstrand, 354 Or at 400 (quoting State v. Holmes, 311 Or 400, 410, 813 P2d 28 (1991) (emphasis added)). And, it is true that the court found the intrusion into a home to be significant when officers responded to a 9-1-1 call by knocking on the door, ordering the defendant and her husband to come out and remain on the porch, where they were separated and questioned. State v. Fair, 353 Or 588, 590-91, 600-01, 302 P3d 417 (2013). The court’s reference to location—whether it be home, automobile, or street—was followed with this observation: “A government intrusion into the home is at the extreme end of the spectrum: ‘Nothing is as personal or private. Nothing is more inviolate.’” Id. at 600 (quoting State v. Tourtillott, 289 Or 845, 865, 618 P2d 423 (1980), cert den, 451 US 972 (1981) (emphasis added)). The officer’s command to the defendant to come out of the home and be confined to the porch “amounted to a significant restraint on defendant’s liberty within her own home sufficient to constitute a seizure.” Id. at 601 (emphasis added).
On the other hand, we generally recognize that an officer may approach a citizen’s front door and knock on it without effecting a seizure. In State v. Portrey, 134 Or App 460, 464, 896 P2d 7 (1995), we observed that “absent evidence of an intent to exclude, an occupant impliedly consents to *292people walking to the front door and knocking on it, because of social and legal norms of behavior.” Similarly, we would not conclude that an officer’s request that a person come out of a residence to talk to the officer, on its own, would constitute a stop. State v. Charles, 263 Or App 578, 584, 331 P3d 1012 (2014) (determining a seizure occurred where circumstances added more). Generally speaking, an officer does not invade a privacy interest, although on “private residential property,” when merely walking up a driveway or crossing a front yard to approach a front door or side entry that is visible from the sidewalk. See State v. Pierce, 226 Or App 336, 343-48, 203 P3d 343 (2009) (reviewing cases). We have explained:
“‘Drivers who run out of gas, Girl Scouts selling cookies, and political candidates all go to front doors of residences on a more or less regular basis. Doing so is so common in this society that, unless there are posted warnings, a fence, a moat filled with crocodiles, or other evidence of a desire to exclude casual visitors, the person living in the house has impliedly consented to the intrusion.’”
Id. at 344 (quoting State v. Ohling, 70 Or App 249, 688 P2d 1384, rev den, 298 Or 334 (1984)).
In this case, defendant did not sit in his van, nor was he anywhere near his home. He was outdoors in the driveway in R’s van outside her home in a location that was visible from the street and in a location likely traversed by Girl Scouts selling cookies or political candidates who would approach the house. Why, in the majority’s view, a public safety officer should be less privileged than the postal carrier is troubling. It is troubling because officers routinely traverse the front-side curtilage of “private residential property” in order to respond, as here, to 9-1-1 calls reporting angry or intoxicated arguments or, in other cases, to 9-1-1 calls reporting domestic violence, which have been known to occur on “private residential property.” The majority should have given no weight to this location.
The majority next factors that this was a “late-night interruption.” 286 Or App at 281. The majority finds it significant that Lewelling made an “intrusion on the couple as they sat quietly in R’s van” after midnight in R’s driveway. *293Id. at 282. The majority agrees with the trial court that Lewelling’s entry onto private propertyto knock on the van’s window was “significantly beyond that accepted in ordinary social intercourse.” Id. However, Lewelling was there because a convenience store employee had called dispatch to report a woman who was crying, intoxicated, and hysterical who had left in a van with a man driving. The van’s license plate led to Lewelling finding the same van in the owner’s driveway with a man and woman. It all matched. That the officer responded “late at night” was because he responded promptly to the risk of a problem when it occurred, rather than wait for banking hours the next day. That the officer responded when the couple was “quiet,” with her head on his chest, was because dispatch had relayed a witness report of a much different scene. No doubt police officers understand that relationships between abuser and abused may be mercurial, the abused may fear a partner’s wrath or removal, or an abuser may have coerced the abused to deny abuse. The majority should not have found the hour of the night or the seeming tranquility to contribute toward a significant restraint that constitutes a seizure.
The majority next factors that defendant may have surmised from Lewelling’s question to R that defendant might be involved. Lewelling saw that R had been crying. Her eyes were red and puffy; her cheeks were wet with tears; and her make-up ran down her face. Lewelling asked if she was all right. Lewelling’s question, however, was to R, not to defendant. Lewelling asked for defendant’s identification in a friendly and conversational tone. Lewelling then asked R to step out to talk to him; Lewelling did not ask defendant to step out of the van in order to be questioned. Those circumstances are no different than the circumstances in Anderson where the defendant and companion learned from the officers information that “objectively conveyed possible suspicion that [they] could be involved in criminal activity related to [the search of an] apartment.” 354 Or at 453. Lewelling’s “possible suspicion” is not the same, even while checking identification, as detaining and questioning a defendant directly about the defendant’s criminal conduct. Backstrand, 354 Or at 412, 416 (citing Hall, 339 Or at 19 and Painter, 296 Or at 425). Here, “investigatory focus” is *294not sufficient to be a contributing circumstance. Backstrand recognizes that a citizen may be “discomforted” by an officer’s approach and inquiry. 354 Or at 400. A citizen may feel “obliged to cooperate with the officer simply because of the officer’s status,” but that is “not the form or source of coercion that is of constitutional concern.” Id. at 401. Defendant may well have felt constrained to wait while his companion satisfied Lewelling’s inquiry. But that is not a restraint dictated by the officer, that is not the result of a “show of force,” and that is not a coercive contributor toward a constitutional violation. The majority should not have given weight to “investigatory focus.”
Finally, the majority factors that Lewelling’s physical position, when standing at the rear of R’s van, contributes toward a seizure. When R stepped out of the van, Lewelling had met her at the “back rear corner of the driver’s side of the vehicle.” It is certainly true that when an officer pulls into a 30-foot driveway and parks a patrol car less than a car length behind a defendant’s car, leaving no room to maneuver and depart, the officer has communicated, in a bold and physical way, that the defendant is not free to leave. See State v. Thacker, 264 Or App 150, 156, 331 P3d 1036 (2014) (reviewing cases on patrol cars blocking a defendant’s car). In Thacker, we rejected the state’s argument that defendant should have been able to think, at least initially, that she was free to walk on into her house. Id. at 154-57. We held that the paramount fact was that the patrol car blocked her car, communicating that she was not free to leave. Id.
Our case here, better resembles State v. Porter, 38 Or App 169, 589 P2d 1156 (1979), where defendant had been parked in a parking lot and “gave no indication of an intention to move.” He “was free to move his car, although he would have had to maneuver around the police car.” Id. at 171; see also State v. Norman, 114 Or App 395, 835 P2d 146 (1992) (defendant’s vehicle was blocked in his driveway by the patrol car but defendant got out, walked to the patrol car, and asked if the officers wanted to talk to him).
Here, Lewelling arrived without having activated a siren or overhead lights. He carefully parked the patrol car on the street so as not to block R’s car in her driveway. The *295second officer, who arrived thereafter, did the same, parking on the street leaving the driveway clear, and assuring that the van remained unimpeded. More than anything, those facts communicated that, because the van was not blocked, the officers were minimizing their presence and making no show of force. As a result, other facts become significant. That is, defendant was not stopped in route or blocked in the course of travels. Rather, he drove R’s van to her home late at night, stopped, and parked. By all indications, they were at their destination.
Lewelling had not directed defendant to remain in the van. Defendant could have walked on into the house, the couple’s apparent destination, expecting R to follow soon. To be sure, it is more likely that defendant waited for the return of his Oregon ID. But, to be briefly detained while identification is verified is not a seizure. Backstrand, 354 Or at 417; Highley, 354 Or at 470. It is equally likely that defendant waited for the return of R, after she had satisfied Lewelling’s inquiry about her well-being. But, to wait out of courtesy to his companion or out of respect for the officer is not the result of coercion, a show of force, or a restraint on defendant’s liberty imposed by the officer.
Although Lewelling stood at the rear corner of the van, he did so only long enough to ask R about her situation, outside defendant’s immediate presence. Lewelling did so while he called in defendant’s identification and awaited a response from dispatch. In that interval, defendant remained in the van but not due to some unspoken communication represented by Lewelling’s presence at the rear of the van. To suppose that Lewelling’s presence at the rear corner of the van communicated restraint is more fanciful than real. After hearing R’s version of matters and learning from dispatch that defendant’s license was suspended, Lewelling promptly returned to the van’s driver-side window. Under those circumstances, there was no real restraint against the movement of R’s parked vehicle. Consequently, the majority should not have treated an officer’s momentary presence at the rear corner of a vehicle the same as when an officer parks a patrol car behind a defendant’s vehicle for a whole encounter. The bold coercive message communicated *296by blocking a car in is quite different from pausing to stand at the corner of a car to converse.
Taking all the circumstances together, the majority allows that, if it were to look at each piece of the encounter independently, the majority would not necessarily conclude that any one piece alone, amounted to a stop. Yet, considering the officer’s actions as “a whole greater than the sum of its parts,” the majority concludes Lewelling caused an unconstitutional seizure. 286 Or App at 286. The majority’s calculation is incorrect.
In Highley, on its own facts, the Supreme Court rejected the suggestion that a collection of weak considerations, when combined, should constitute a violation. The court concluded:
“No similar alchemy occurred here. None of [the officer’s] actions—the request for identification, the check of defendant’s probationary status, and the request for consent to search—individually constituted a seizure. Considered in combination, they were simply acts that occurred sequentially. They did not combine to form a whole greater than the sum of their parts.”
354 Or at 473. The same is true in the case at hand.
Each of the majority’s considerations—location, late-night interruption, investigatory focus, and Lewelling’s interval at the rear corner of the van—do not individually evidence the requisite show of authority. Nor, together, do those considerations amount to a show of force, a “significant” restraint on defendant’s liberty, or a violation of Article I, section 9, of the Oregon Constitution. That is why this should not be seen as a close case. I believe that the trial court erred in granting defendant’s motion to suppress the evidence. I fear that the majority’s decision will cast a shadow on police response to reports of disturbances where reasonable suspicion is not yet apparent but domestic violence on “private residential property” has been suffered. For those reasons, I respectfully dissent.

 Defendant, who sat in the driver’s seat and whom a caller described as the van’s driver, gave an Oregon ID card, rather than a driver’s license.